             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESSE BARNES,                                      No. 4:18-CV-01497

            Plaintiff,                             (Judge Brann)
      v.

SHELL EXPLORATION AND
PRODUCTION CO. APPALACHIA,
SHELL EXPLORATION AND
PRODUCTION CO., and SHELL OIL
CO.,

           Defendants.

                                    ORDER

     AND NOW, this 12th day of December 2019, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Within thirty (30) days of this Order, Defendants shall produce a log

           stating with particularity the basis for confidentiality designations for

           each document Defendants seek to designate confidential in the June

           28, 2019 production, in accordance with the Confidentiality

           Stipulation and Order of March 1, 2019 (ECF No 27).

     2.    Within twenty-one (21) days of this Order, Defendants shall produce

           William Turney’s full personnel file. Defendants shall further produce

           within twenty-one (21) days any documents contained within the
     other personnel files specified in Plaintiff’s Request No 92 as they

     pertain to discrimination or harassment.

3.   Within twenty-one (21) days, Defendants shall produce comparator

     data for the employees who reported to Turney, Steve Ellis, or Greg

     Larsen from September 1, 2015 to December 31, 2018.

4.   Plaintiff’s motion to reconvene the depositions of Wayne Fletcher and

     Steve Craig is DENIED.

5.   Plaintiff’s motion to exceed the deposition limit under Federal Rule of

     Civil Procedure 30(a)(2)(A)(i) is GRANTED IN PART and

     DENIED IN PART. Plaintiff shall have leave to exceed the

     deposition limit by two, which may be used to depose Greg Larsen,

     Ken Foreman, Mark Hoover, or Jeremy Greene.

6.   Plaintiff’s deposition of Kelly Soudelier shall take place on February

     17, 2020 at 9:00 a.m. at Defendants’ headquarters in Houston, Texas.

7.   Plaintiff’s deposition of William Turney shall take place on February

     18, 2020 at 9:00 a.m. at Defendants’ headquarters in Houston, Texas.

8.   Plaintiff’s deposition of Michel Priest shall take place on July 13,

     2020 at 9:00 a.m. at Defendants’ headquarters in Houston, Texas.




                                -2-
9.    Neither party may cancel or otherwise change the date, time, or

      location of the Soudelier, Turney, or Priest depositions without leave

      of this Court.

10.   The deadline for the completion of discovery in this matter shall be

      extended to July 31, 2020.


                                         BY THE COURT:



                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge




                                   -3-
